DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the specification: impact attenuator and a plurality of pin assemblies (116).  Further, the impact attenuator does not have a reference sign in the specification nor is it labeled drawings. 
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  Fig. 2 fails to show the difference between the inner shell (610) and inner head seating structure (114) the as described in the specification. In Fig. 2 these two parts appear to be the same piece yet the claim describes the inner head seating structure ‘as inside the interior of the inner shell and spaced apart.’
37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Fig. 5 is objected to because it appears the reference symbols 126 and 134 point to the same part. The reference symbols for the distal stub end (122) in Fig. 3 points to a different part in Fig. 4. Further in Fig. 4, it is unclear if the reference symbol 122 means to be considered part of the distal stub end, if it is an extension of pins (118), or is a different unnamed part. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is indefinite as it is unclear if the recitation “inside the interior” means the inner head seating is inside of the inner shell by way of attachment as separate piece or if it is a part of the inner shell or a different area the inner shell. If the inner shell of Claim 8 is covering the crown of the head, right and left sides of the head, and a rear of the head it is unclear which space the inner head seating structure occupies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-10 are rejected as being unpatentable under 35 USC § 103 as being obvious over Stone et al (US 20170303622 A1).
At the outset, it is noted that Stone provided a safety helmet that serve to solve similar solution to the current application’s concern.
Regarding Claim 1, Stone in the embodiment of Fig. 8A-8C teaches the following:
a safety helmet (helmet:800) for protecting a person from impacts (helmets and protective head gear, including improvements in impact absorbing structures [¶0002]) comprising:
an outer shell (outer shell: 605) including an interior and a head opening for inserting a head of the person into the interior; 
an inner shell (inner shell: 610) including an interior and a head opening for inserting a head of the person into the interior of the inner shell; 
an inner head seating structure (see Annotated Fig. 8A-8C) configured to engage a head of the person and to be inside the interior of the inner shell and spaced apart therefrom; 
and an impact attenuator (impact absorbing structure: 815) coupled to the inner shell and to the inner head seating structure connected (see Annotated Fig. 8A-8C), 
the impact attenuator configured to accommodate impacts by enabling adjustment of a position of the inner shell relative to the inner head seating structure by moving relative to at least one of the inner shell and the inner head seating structure (when the outer and inner shell move independently from one another, rotational acceleration, which contributes to concussions, may also be reduced [¶0017]) and also by resilient deformation (force is applied to the exterior surface, the structures of the impact absorbing materials deform (e.g., buckle) in a desired manner, reducing the force received by the interior surface [Abstract]),
the impact attenuator comprising a plurality of resilient pin assemblies (see Annotated Fig. 8A-8C).
and a stabilizer (base pad: [¶0107], see Annotated Fig. 8A-8C) for each one of the pins, the stabilizer contacting each of the at least two pins of each said pin assembly and opposing axial motion (impact absorbing structures on the shells and are aligned oppositely and may be offset so that bristles (e.g. bristles, pins) of an upper impact absorbing structure are aligned with holes of the lower impact absorbing structure, and vice versa[¶0107]) of the at least two pins contacted thereby when the inner shell is subjected to an impact (Annotated Fig. 8A-8C and Examiner Annotated Figure). 

    PNG
    media_image1.png
    693
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    1092
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    560
    1248
    media_image3.png
    Greyscale

In the embodiment of Fig. 8A-8C Stone does not explicitly teach an inner head seating structure to be inside the interior of the inner shell. However, in the embodiment of Fig. 1 Stone teaches inner head seating as modular rows inside the interior of the inner shell that can be relatively thin or flat and when assembled may form parts of the inner shell and/or the outer shell of the helmet. Additionally, the modular row may be between an innermost shell and/or outermost shell or laterally secured to it (see at least Fig. 1-5C, [¶0022]). Together, Fig. 8A-8C and Fig. 1 is considered analogous art.
Though Fig. 8 does not explicitly disclose an inner head seating which allows relative movement of the inner shell upon impact it is well recognized and obvious to one of ordinary skill in the art before the effective filing date that helmet as modified in Fig. 8A-8C/1 would have exhibited a similar function.
Regarding Claim 8 Stone teaches all the claimed limitations as discussed above in Claim 1.
Stone further teaches wherein the inner shell covers a crown of the head, right and left sides of the head, and a rear of the head of the person wearing the safety helmet (helmet will generally include a hard, rounded shell with cushioning inside the shell and typically also includes a retention system to maintain the helmet in contact with the wearer's head [¶0004], an inner shell or other insert could be positioned within and/or adjacent to the outer helmet shell with the inner shell having openings, spaces, depressions and/or other voids [¶0156], Annotated Fig. 8A-8C).
A helmet is well known in the art and is not novel. As such, it would been obvious to one of ordinary skill in the art before the effective filing to have a helmet with an inner shell covering the crown, right side, left side, and rear of the head to customize the inner shell to give the maximum protection to the wearer.
Regarding Claim 9 Stone teaches all the claimed limitations as discussed above in Claim 8.
Stone further teaches a face guard (face mask: 620) coupled to the safety helmet and projecting to a front of the face opening (see Annotated Fig. 8A-8C).
A face guard for a helmet is well known in the art and is not novel. As such, it would been obvious to one of ordinary skill in the art before the effective filing to have a helmet coupled to the helmet projecting to a front face opening to aid in protecting a wearer from impacts.
Regarding Claim 10, Stone teaches all the claimed limitations as discussed above in Claim 1.
The specification of the current application defines flexibility as allowing pin assemblies in some locations on safety helmet to provide one level of resistance to deformation, and other pin assemblies to provide a different level of resistance to deformation; with flexibility being allowed in both the pins and/or the stabilizers.
Stone further teaches wherein some of the pin assemblies have a first flexibility characteristic and others of the pin assemblies have a second flexibility characteristic (longitudinally-extending vertical filaments (i.e. bristles, pins, columns and/or other buckling structures) can be arranged to buckle, bend and/or other deformations in one or more desired manners depending on the location, orientation, and/or thickness of the pins [¶0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have pin assemblies configured to provide varying levels of flexibility for the purpose of providing custom impact protection for the wearer.
Claims 2 - 7 are rejected as being unpatentable under 35 USC § 103 as being obvious over Stone et al (US 20170303622 A1), herein Stone, in view of Weber et al (US 8955169 B2), herein Weber.
Regarding Claim 2, Stone teaches the invention set forth above in Claim 1 except wherein each said pin comprising a distal stub end, an opposed proximal stub end and a plurality of outwardly projecting flanges between the distal stub end and the proximal stub end. Though Stone does not disclose a pin comprising a distal stub end, an opposed proximal stub end and a plurality of outwardly projecting flanges between the distal stub end and the proximal stub end. However, Stone does teach a plurality of filament/ bristle /pin shapes including branched shape (Fig. 4), an arched shape (Fig. 5A), a conical structure (Fig. 9A). Stone further discloses impact absorbing structures may include additional bars intersecting at a central point, such as bars that connect the central point to faces of an enclosing tetrahedron or octahedron [¶0104] and others. Stone also teaches that compared to impact absorbing structures with a column shape, the impact absorbing structures with additional intersecting bars which connect to a central point may have increased resistance to forces in multiple directions [¶0104].
While Stone does not teach the pin structure as disclosed, Weber does teach pin comprising a distal stub end, an opposed proximal stub end and a plurality of outwardly projecting flanges between the distal stub end and the proximal stub end. However, Weber discloses a pin (isolation damper: 200) comprising a distal stub end (end portion: 212), an opposed proximal stub end (opposite end: 208) and a plurality of outwardly projecting flanges between the distal stub end and the proximal stub end (middle section: 216).
Modifying the bristle shape of Stone with the shape of the isolation damper of Weber would be an equal substitution of one type of pin-type impact attenuator that has similar pin-type impact attenuator structure. The Weber pin-type impact attenuator structure is capable of performing the intend use of the Stone pin-type impact attenuator structure. In the present case, the helmet of the combined references meet the structural limitations of the claim, are a similar structure, and would therefore be expected to be capable of performing the intended use claimed, e.g. “a pin with a distal stub end, proximal stub end, and outwardly projecting flanges.” 
Stone as modified by Weber teaches the inner shell comprising a plurality of holes each dimensioned and configured to receive one said distal stub end; the inner head seating structure (see Annotated Fig. 8A-8C) comprises a plurality of holes each dimensioned and configured to receive one said proximal stub end (the ends of bristles (e.g. filaments/ pins) may be laterally secured when the opposing impact absorbing structures are assembled [¶0107]), Examiner Annotated Figure); and the holes of the inner shell are aligned with the holes of the inner head seating structure such that each pair of aligned holes can receive one said distal stub end and one said proximal stub end of each said pin spanning the inner shell and the inner head seating structure (Examiner Annotated Figure), such that a plurality of said pins spanning the inner shell and the inner head seating structure support the inner shell in spaced apart relation to the inner head seating structure (Examiner Annotated Figure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the helmet of Stone with the pin of Weber as both are in the helmet art, specifically force absorbing helmets with impact attenuators that provide protection for the wearer.
With respect to Claim 3, Stone teaches the invention set forth above except wherein each said pin includes a tapered head at one end of the pin. However, Weber teaches a pin with at tapered head at one end of the pin (see Annotated Weber Fig. 7) of an isolation damper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a helmet used to prevent head injury as disclosed by Stone with the tapered head pin of Weber for the purpose of the pin to engage with the inner head seating structure and inner shell as part of an impact attenuation structure of a safety helmet for protecting a person from impacts. 

    PNG
    media_image4.png
    576
    368
    media_image4.png
    Greyscale

Claim 4 is rejected as being unpatentable under 35 USC § 103 as being obvious over Stone et al (US 20170303622 A1).
With respect to Claim 4, Stone teaches a stabilizer comprising a plurality of seats recessed (see annotated Fig 8C) into the stabilizer (base pad: [¶0107], see Annotated Fig. 8A-8C). Though, Stone teaches the invention as set forth above except further comprising a seat is dimensioned and configured to receive one of the flanges and to constrain the flange against lateral motion and against travel in axial motion. However, Weber discloses a seat (recess or aperture: 210, 220, having a complementary shape [Col. 8 II 1-15]) is dimensioned and configured to receive one of the flanges (frusto-conical shape: 218) and to constrain the flange against lateral motion and against travel in axial motion (to provide specific flex, return, and force dispersion characteristics [Col. 8 II 13-15]) and to provide a space for the isolation damper to occupy during a deformation, for example, a shearing type of impact [Col. 8 II 13-15].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a helmet used to prevent head injury with a plurality recessed seats recessed into the stabilizer, wherein each seat is dimensioned and configured to receive one of the flanges and to constrain the flange against lateral and axial motion for the purpose providing a way for the flange to deform to provide protection for the wearer. 
Regarding Claim 5, modified Stone teaches all the claimed limitations as discussed above in Claim 4.  
Stone further teaches wherein each said stabilizer (face sheet [¶0138], at least Fig. 25A – 25C and Fig.28E-30A) include openings projecting into the stabilizer (various holes or perforations: 2250) to accommodate elastic deformation of the stabilizer when subjected to an impact to the safety helmet (reduce the weight of the face sheet and can also significantly increase the flexibility of the face sheet and the resulting impact absorbing array [¶0138]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a helmet used to prevent head injury to include openings projecting into the stabilizer to accommodate elastic deformation of the stabilizer when subjected to an impact to increase flexibility in impact attenuator. 
Regarding Claim 6, modified Stone teaches all the claimed limitations as discussed above in Claim 5. 
Stone further teaches wherein each said stabilizer (face sheet [¶0138]) comprises a lattice structure (see at least Fig. 25A – 25C and Fig.28E-30A), and the openings projecting into the stabilizer alternate with solid members of the lattice structure (perforated by generally hexagonal openings underneath the hexagonal elements and square holes positioned between the hexagonal elements [¶0138]).  face sheet (i.e., the lower face sheet) can be pierced, holed, webbed, latticed and/or otherwise perforated as well as facilitate bending, curving, shaping and/or other flexibility of the array [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a helmet used to prevent head injury to have a lattice structure with openings projecting into the stabilizer that alternate between the open and solid members of the lattice structure to facilitate the deformation of the lattice structure. 
Regarding Claim 7, modified Stone teaches all the claimed limitations as disclosed above in Claim 3. 
Stone further teaches a helmet, wherein each said stabilizer (base pad: [¶0107]) is configured to engage a plurality of said pins (vertically oriented filaments incorporating lateral walls may be arranged in one or more repeated geometric configurations, such as parallel or converging/diverging lines, crisscrossing figures, cross-hatches, plus signs, curved lines, asterisks, etc. [¶0011]).
While Stone does not teach a stabilizer configured to engage a plurality of up to 8 pins, one or more repeated geometric configurations and is considered analogous art. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the amount of pins needed to reach the desired to have the impact absorbing structures undergo deformation (e.g., buckling) when subjected to forces from a sufficiently strong impact force in a desired manner (MPEP § 2144). Further, it is not inventive to discover the optimum or workable ranges by inventive experimentation (MPEP $716.02(d)). 

Conclusion

Prior art made of record and not relied up on is considered pertinent to applicant’s disclosure. Clayton (US 20190383346 A1) and Princip (US 20120017358 A1) discloses similar pin-like impact attenuator structures. Ku (US 20200121015 A1) discloses similar grouped impact attenuator with a customized shape. Smaldone et all (US 20040218860 A1) teaches interconnected structures directed at an impact attenuator moving in unison and restrained from movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATRINA L CORLEY whose telephone number is (571)272-6448.  The examiner can normally be reached on Mon - Fri; 9:30 am - 5:30 p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATRINA CORLEY/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732